Citation Nr: 0606181	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left ankle.

2.  Entitlement to service connection for degenerative 
arthritis of the right ankle, secondary to the left ankle.

3.  Entitlement to service connection for traumatic head 
injury with vision problems and dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Salt Lake 
City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006 letter, the veteran reported that she was 
scheduled to attend a hearing in January 2006, but that she 
has memory difficulties due to a disability.  The veteran 
still desires a hearing and the representative stated that 
either video or Travel Board hearing would be fine.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for 
either a video or a Travel Board hearing, 
whichever has first availability.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


